DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


1.	Claims 14, 15, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 14 recite that each block is surrounded by a groove, and the groove includes a tie bar formed by a groove bottom thereof being raised (emphasis added).   The claim is indefinite because it is unclear how a block can be "surrounded" by a single groove.  The claim is also indefinite because each block is surrounded by more than one groove, and it is unclear which groove includes a tie bar.  Furthermore, a tie bar is a feature that is formed by a groove bottom and connects a side of one block to a side of an adjacent block, the adjacent block being separated from the one block by the groove.  Without a recitation as to how the tie bar is arranged with respect to the blocks, claim 14 cannot be examined with respect to the prior art.
Claims 15 and 21 are accordingly rejected as inheriting the indefiniteness of claim 15.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-3, 6, 7, 9-13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 6,405,772).
Claim 1: Suzuki discloses a pneumatic tire comprising a tread portion (Figure 1a) bound with an intended rotational direction (arrow A).  The tread portion is provided with rows (4, 5, 6) of blocks (7, 9, 10). Each block includes a ground contacting surface (Figures 1b, 1c) and four side surfaces (Figure 1a).  The ground contacting surface is defined by four edges (via grooves 2, 3), and the side surfaces are positioned radially inside the ground contacting surface.  The edges include a heel-side edge (leading edge 7a) located on a heel side in the rotational direction, a toe-side edge (trailing edge 9a) located on a toe-side in the rotational direction, and two toe-side side edges extending toward the toe side in the rotational direction from the heel-side edge.  See column 3, lines 31 to column 4, line 20. 
Blocks (9, 10) are provided with trailing edge chamfers (11). These chamfers are equivalently toe-side edge chamfers.  The same blocks have no chamfer on the leading edge, equivalently the heel-side edge. Therefore, with respect to claim 1, the heel-side edge is connected to a side surface without having a chamfer portion therebetween, and the toe-side edge is connected to a side surface with a chamfer portion in between. 
Claims 2 and 16: As seen in Figure 1a, a pair of side portion edges (formed by groove 2) extend from both ends of the heel-side edge (7a), and are parallel to each other.
	Claims 3, 17, and 18: As seen in Figure 1a, the toe-side edge (9a) is opposite the heel-side edge (7a), connects the pair of side portion edges, and extends parallel to the heel-side edge, and as seen in Figure 1c the toe-side edge is connected in an entire region thereof to the side surface with the chamfer portion (11) therebetween.
Claim 6: As seen in Figure 1a , the ground contacting surface of the blocks have a quadrangular shape.
Claim 7:  As seen in Figure 1a, the heel-side edge extends at an angle of zero degrees with respect to the tire axial direction.  This angle meet the claimed angle of 30 degrees or less.
Claim 9: The width (l) of a chamfer is 1 to 6 mm, which reads on the claimed range at values from 5 to 6 mm.  See EXAMPLE 1 in column 5.
Claim 10: The width (l) of a chamfer is greater than the length (h) in the tire radial direction. See Figure 1b.  
Claim 11: In EXAMPLE 1, column 5, the length (h) of the chamfer in the tire radial direction is 1.2 mm, and the length (L) of a block in the tire axial direction is 18.9 mm. This length (h) of the chamfer is 6.3% of the axial length (H) of the block, which is substantially close enough to 5% so as to perform the same.
Claims 12 and 13: Figures 1b and 1c show that the chamfer (11) includes an inclined surface between an edge and a side surface, and that the inclined surface is curved to be convex outward in the tire radial direction.
Claim 19:  In EXAMPLE 1, column 5, the length (h) of the chamfer in the tire radial direction is 1.2 mm, and the length (H) of the block in the tire radial direction is 5 mm.  This length (h) of the chamfer is 24% of the length (H) of the block, which is substantially close enough to 20% so as to perform the same.
3.	Claims 1-3, 6, 7, 11, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guillermou (US 2013/0206298).
Claim 1: Guillermou discloses a pneumatic tire (1) comprising a tread portion (11; Figures 1-3) bound with an intended rotational direction (x direction, Figures 2, 3).  The tread portion is provided with rows (17) of blocks (21a, 21b, 21c).  Each block includes a ground contacting surface (23a, 23b, 23c; Figure 3) and four side surfaces (defined by grooves 15 and sipes 19).  The ground contacting surface is defined by four edges, and the side surfaces are positioned radially inside the ground contacting surface.  The edges include a heel-side edge (24a, 24b, 24c; Figure 3) located on a heel side in the rotational direction, a toe-side edge (22a, 22b, 22c; Figure 3) located on a toe-side in the rotational direction, and two toe-side side edges extending toward the toe side in the rotational direction from the heel-side edge (Figure 1).  See paragraphs [0061]-[0067], [0072], [0073], [0079]-[0087].   
The blocks are provided with toe-side edge chamfers (29a, 29b, 29c).  The same blocks have no chamfer on the heel-side edge. Therefore, with respect to claim 1, the heel-side edge is connected to a side surface without having a chamfer portion therebetween, and the toe-side edge is connected to a side surface with a chamfer portion in between.
Claims 2 and 16: As seen in Figure 2, a pair of side portion edges extend from both ends of the heel-side edge, and are parallel to each other.
	Claims 3, 17, and 18: As seen in Figure 2, the toe-side edge is opposite the heel-side edge, connects the pair of side portion edges, extends parallel to the heel-side edge, and is connected in an entire region thereof to the side surface with the chamfer portion therebetween.
Claim 6: As seen in Figure 2 , the ground contacting surface of the blocks have a quadrangular shape.
Claim 7:  The heel-side edge extends at an angle of zero degrees with respect to the tire axial direction.  This angle meet the claimed angle of 30 degrees or less.
Claim 11: In Figure 4, the length (H) of the chamfer in the tire radial direction is 1.5 mm, see paragraph [0094].  In Figure 1, the length (La) of a block in the tire axial direction is 20 mm, see paragraph [0076]. Thus, the length (H) of the chamfer is 7.5% of the axial length (La) of the block, which is substantially close enough to 5% so as to perform the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki                   (US 6,405,772) in view of Berzins (US 2012/0067477).  
The tire of Suzuki at it applies to claim 1 is described above.  The heel-side edge (leading edge 7a) is straight and parallel with the toe-side edge, rather than being curved so as to be concave toward the toe-side as claimed.
Berzins is cited here to exemplify that tires having blocks with a curved toe-side edge so as to be concave to the toe-side edge is known in the art.  Berzins discloses a tire tread (10; Figures 1 and 2) with an intended rotational direction (x direction, Figure 2),  having blocks (24) with a heel-side edge (42) and a toe-side edge (40), wherein the heel-side edge is curved so as to be concave to the toe-side edge.  Berzins teaches that such a configuration reduces torques on the tires that can cause deviation from straight-line driving. See paragraphs [0002] and [0031].  It would have been obvious to one skilled in the art before the effective filing date of the invention to provide the blocks in Suzuki with a curved heel-side edge as taught by Berzins for the same purpose.

5.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki                (US 6,405,772) in view of Metz (US 2005/0217775).
The tire of Suzuki at it applies to claim 1 is described above.  The heel-side edge (leading edge 7a) is straight and parallel with the toe-side edge, rather than being bent so as to be concave toward the toe-side as claimed.
Metz is cited here to exemplify that tires having blocks with a bent toe-side edge so as to be concave to the toe-side edge is known in the art. Metz discloses a tire tread (Figure 1) with an intended rotational direction (arrow, Figures 3 and 4).  The tread comprises blocks (2a) with a heel-side edge (flank surface 20) and a toe-side edge, wherein the heel-side edge is bent (at bending point 17) so as to be concave to the toe-side edge.  See Figure 4 and paragraph [0038].  Metz teaches that such a bent structure is advantageous to braking by circumferential stiffening of the blocks.  It would have been obvious to one skilled in the art before the effective filing date of the invention to provide the blocks in Suzuki with a bent heel-side edge as taught by Metz for the same purpose.
 



Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 4 would be allowable for providing that at least one of the two side portion edges is connected over an entire region thereof to one of the side surfaces with the chamfer portion therebetween.
Claim 5 would be allowable for providing that both of the two side portion edges are connected over an entire region thereof to the side surfaces each with the chamfer portion therebetween.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748